Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-9-2006

Gresh v. Godshall
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4181




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Gresh v. Godshall" (2006). 2006 Decisions. Paper 1606.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1606


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-62                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 05-4181
                                 ________________

                              STEPHEN KARL GRESH,

                                         Appellant

                                           v.

 MICHAEL GODSHALL, JR., Officer, Officer of the Exeter Police Department in his
official and individual capacity; MICHAEL BAILEY III, Detective, of the Exeter Police
Department in his Official and Individual Capacity; ADALBERTO CARRASQUILLO,
     Officer of the Exeter Police Department in his Official and Individual Capacity;
 GREGORY DAVIS, Officer of the Exeter Township Police Department in his Official
                                and Individual Capacity
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                             (E.D.Pa. Civ. No. 04-cv-03727)
                      District Judge: Honorable Norma L. Shapiro
                    _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 December 1, 2005

         Before:   ROTH, FUENTES AND VAN ANTWERPEN, Circuit Judges


                               (Filed: February 9, 2006)


                             _______________________

                                     OPINION
                             _______________________
PER CURIAM

       In August 2004, pro se appellant Stephen Karl Gresh filed a complaint pursuant to

42 U.S.C. § 1983 alleging that his constitutional rights were violated by several officers

of the Exeter Township, Pennsylvania Police Department who arrested him in October

and November of 2002.1 The complaint, which Gresh later amended, sought declaratory

relief and damages for alleged false arrest and imprisonment, illegal search and seizure,

malicious prosecution, “violations of procedural and substantive due process,”

conspiracy, “punitive police misconduct/outrageous governmental misconduct,” and

infliction of emotional distress.

       By order entered August 2, 2005, the District Court granted the defendants’

motions to dismiss the complaint for failure to state a claim. Gresh appealed.2 We have

   1
     The original complaint also named the Berks County District Attorney and several
John and Jane Doe defendants. The District Court dismissed as legally frivolous the
claims brought against the District Attorney, holding that “absolute immunity shields
prosecutors from liability for damages related to their official acts. Imbler v. Pachtman,
424 U.S. 409, 417-19 (1976).” The claims against the John and Jane Doe defendants
were dismissed without prejudice to their “reassertion if, and when, plaintiff can amend
his complaint to identify with adequate specificity such defendants and the manner in
which each defendant violated his constitutional rights.” Gresh abandoned the latter
claims by omitting them from his first amended compliant, and any amendment to his
allegations concerning the District Attorney would have been futile.
   2
     Gresh filed his notice of appeal on September 8, 2005. The Appellees filed a motion
to dismiss the appeal, arguing that the notice of appeal was untimely filed. See Fed. R.
App. P. 4(a)(1)(A) (providing 30-day time to appeal final orders in civil actions to which
United States is not party). On October 3, 2005, Gresh filed in the District Court a timely
motion to extend the time for filing the notice of appeal. See Fed. R. App. P. 4(a)(5). By
order entered October 14, 2005, the District Court granted the motion for extension of
time and directed Gresh to refile a notice of appeal within 10 days, which he did.
Consequently, the Appellees’ motion to dismiss will be denied.
                                             2
jurisdiction under 28 U.S.C. § 1291. We can affirm the District Court on any basis

supported in the record. See Fairview Township v. EPA, 773, F.2d 517, 524 n.15 (3d Cir.

1985).

         On October 15, 2002, a District Justice issued a warrant for Gresh’s arrest for

burglary and related charges. That warrant was based on an affidavit of probable cause

stating that on October 10, 2002, a named witness observed Gresh leave the victims’

home carrying electronic equipment and place that equipment into a small black vehicle.

The affidavit also stated that the victims had previously indicated to the police that Gresh

did not have permission to enter or remove items from the home. Gresh was arrested at a

grocery store on October 24, 2002. Incident to the arrest, the police impounded Gresh’s

automobile and conducted an inventory search pursuant to police department policies and

procedures. Marijuana and drug paraphernalia were found in the trunk. Based on that

discovery, the police applied for a second warrant for Gresh’s arrest. A District Justice

issued an arrest warrant on October 28, 2002, and Gresh was taken into custody. The

burglary and related charges were dismissed following a preliminary hearing on

November 27, 2002. On June 5, 2003, the drug charges resulting from the automobile

search were dismissed, and Gresh pled guilty to disorderly conduct.

         Gresh alleges that he was arrested without probable cause. Because Gresh was

arrested pursuant to a facially valid warrant, to succeed on his § 1983 claim for false

arrest, he must prove that (1) the officers “knowingly and deliberately, or with a reckless

disregard for the truth, made false statements or omissions that create a falsehood in

                                               3
applying for a warrant;” and (2) that “such statements or omissions are material, or

necessary, to the finding of probable cause.” Wilson v. Russo, 212 F.3d 781, 786-87 (3d

Cir.2000) (internal quotation marks and citations omitted). If the police lacked probable

cause to arrest Gresh, he could also have a claim for false imprisonment. See Groman v.

Manalapan, 47 F.3d 628, 636 (3d Cir. 1995).

       According to Gresh, the police officer defendants knowingly made false

statements in the warrant applications. In particular, Gresh suggests that the witness

whose identification of him was used to support probable cause for the burglary arrest

retracted that identification at the preliminary hearing, testifying that “she observed a

person, but not his face, as he exited [the victims’ home].” Importantly, however, there is

no indication that the witness equivocated in her initial identification of Gresh, or that the

police had any reason to doubt her statement when submitting the arrest warrant

application. To the extent that Gresh alleges that he was falsely arrested for the drug

offenses, his claim also is without merit. There was probable cause to support the arrest

warrant based on a police affidavit describing the drugs and drug paraphernalia found in

Gresh’s automobile. Furthermore, because the police had probable cause to arrest Gresh,

his malicious prosecution claims must fail. See, e.g., Estate of Smith v. Marasco, 318
F.3d 497, 521 (3d Cir.2003) (holding that a malicious prosecution plaintiff must show,

inter alia, that the criminal proceeding was initiated without probable cause).

       Gresh also seeks damages for an allegedly illegal search and seizure of his

automobile. In order to recover compensatory damages, Gresh must prove, inter alia, that

                                              4
the search and seizure were illegal. See Heck v. Humphrey, 512 U.S. 477, 487 n.7

(1994). The search of Gresh’s car was justified under the automobile exception to the

warrant requirement. That exception “permits law enforcement to seize and search an

automobile without a warrant if probable cause exists to believe it contains contraband.”

United States v. Burton, 288 F.3d 91, 100 (3d Cir. 2002). Probable cause exists when,

viewing the totality of the circumstances, “there is a fair probability that contraband or

evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213,

238 (1983); see also U.S. v. Rickus, 737 F.2d 360, 367 (3d Cir. 1984) (holding that

“objective facts of this case certainly justified the officers in concluding that there was a

fair probability that evidence of a burglary would be found in the car”). The police had

probable cause to search Gresh’s car based on a named witness’s statement that she had

seen Gresh carry electronic equipment from the burglary victims’ home to his vehicle.

Cf. Merkle v. Upper Dublin School District, 211 F.3d 782, 790 (3d Cir. 2000) (holding

that “knowledge of a credible report from a [single] credible eyewitness” can be sufficient

to demonstrate probable cause for a warrantless arrest).

       We agree with the District Court that Gresh has not established claims for

“violations of procedural and substantive due process,” conspiracy, and “punitive police

misconduct/outrageous governmental misconduct.” Gresh failed to elaborate factually or

legally on these claims, stating only that he intended to include such causes of action.

These conclusory allegations, however, are simply insufficient to state a claim. See

Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (stating that “a court

                                              5
need not credit a complaint’s bald assertions or legal conclusions when deciding on a

motion to dismiss”) (internal quotations omitted). In addition, we conclude that the

District Court acted within its discretion in dismissing without prejudice Gresh’s state-

law infliction of emotional distress claim. See 28 U.S.C. § 1367(c)(3) (providing that a

District Court has discretion to decline to exercise supplemental jurisdiction over state

law claims if the court “has dismissed all claims over which it has original jurisdiction”);

Maio v. Aetna, Inc., 221 F.3d 472, 480 n.6 (3d Cir. 2000).

       For the foregoing reasons, we conclude that no substantial question is presented by

this appeal. See I.O.P. 10.6. Accordingly, we will summarily affirm. For the reasons set

forth in footnote 2, Appellees’ motion to dismiss is denied.

       Judge Roth voted to refer to the merits panel.




                                             6